Citation Nr: 0725277	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-35 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel
INTRODUCTION

The appellant is a veteran served on active duty from June 
1966 to July 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied service 
connection for PTSD and a disability of the lumbar spine, 
with a history of sciatica and degenerative disk disease.  In 
June 2007, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge in Washington, DC.  A 
copy of the transcript is of record.  During the course of 
the appeal, the veteran's claims file was permanently 
transferred to the RO in Atlanta, Georgia; hence, that RO now 
has jurisdiction over the claim on appeal.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action on his part is required.


FINDING OF FACT

A low back disability was not manifested in service but was 
initially demonstrated years after service; a preponderance 
of the evidence is against a finding that the veteran's low 
back disability is related to his military service.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the matter 
being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims in a March 2002 letter 
(prior to the initial rating decision).  This letter 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing and the 
evidence he was responsible for providing.  Although the 
March 2002 letter did not specifically advise the veteran to 
submit any pertinent evidence in his possession, it informed 
him of the evidence required to substantiate his claim and 
that he should submit such evidence or provide the RO with 
the information necessary for the RO to obtain such evidence 
on his behalf.  The veteran has had ample opportunity to 
respond.  He was also advised of the criteria governing 
disability ratings and effective dates of awards, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), in a March 2006 letter.

The Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  The RO has obtained all available service 
medical records and post-service treatment records identified 
by the veteran.  Although an examination or an opinion was 
not obtained in connection with the veteran's claim for 
service connection for a low back disability, VA was not 
under an obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the veteran's disability may 
be associated with his active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  In this case, the veteran has not 
brought forth evidence suggestive of a causal connection 
between the disability and his active service.  The RO 
informed the veteran that he would need medical evidence of a 
relationship between his disability and service, and the 
veteran has not provided such evidence or indicated where 
such evidence may be found.  

Accordingly, the Board will address the merits of the claim.

The veteran testified during the June 2007 Board hearing that 
he injured his back while lifting heavy barrels off a truck 
during his military service.  He explained in his June 2003 
personal statement that he would off-load barrels of tar, 
using a crane that was assisted by hand.  He stated that 
occasionally, the chain harness attached to the barrels would 
slip off while the barrel was being lifted, which caused the 
barrels to fall on the ground or to the back of the truck.  
The veteran stated that when this occurred, he would fall off 
the truck or to the ground, landing on his back unevenly to 
prevent the barrel from injuring him.  The veteran attributes 
his current back disability to service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a low back disability.  
Service medical records dated from 1966 to 1969 reflect no 
complaints, treatment or diagnosis of a back injury.  Based 
upon the evidence in the claims file, the first time the 
veteran's back disability is shown is in an October 2001 VA 
outpatient treatment report, which is more than 30 years 
following the veteran's discharge from service.  The veteran 
has contended, in essence, that his back condition has 
existed since his military service.  The Board, is of course, 
aware of the provisions of 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology; however, there 
is no objective medical evidence of record of a back 
disability during service or immediately thereafter.  See 
Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observations is competent).  
Furthermore, VA outpatient treatment notes reflect treatment 
and complaints for a back problem, but do not specifically 
comment on the etiology of the disorder.  Thus, there is no 
probative medical evidence suggesting a link between the 
veteran's period of service and his current low back 
disability.

The Board further finds that no additional development, as 
for medical opinions or examinations is indicated.  In 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, the United States Court of Appeals for the 
Federal Circuit noted that 38 C.F.R. § 3.159(c)(4)(i) 
requires that a claimant establish that he or she has 
suffered an event, injury, or disease in service in order to 
trigger VA's obligation to provide a VA medical examination 
or obtain a medical opinion.  Here, there is no medical 
evidence of findings of a low back disability until more than 
30 years after the veteran's military service.  A medical 
opinion is not necessary to decide this claim, as such 
opinion could not establish disease or injury in service.  
See also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the 
Board is not required to accept a medical opinion that is 
based on the appellant's recitation of medical history).

The Board is aware of the veteran's contentions that his 
current low back disability is somehow etiologically related 
to service; however, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence, nature and etiology of 
the current diagnosis are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent medical evidence linking the veteran's current 
disability to service, service connection for a low back 
disability is denied, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for a low back disability is denied.  




REMAND

The evidence of record shows a current diagnosis of PTSD; 
however, the veteran's service personnel records do not show 
any awards or decorations denoting he engaged in combat.  
Where it has not been shown through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressor is related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In a June 2003 personal statement, the veteran stated that he 
was subjected to constant enemy fire while stationed in 
Vietnam.  He explained that while riding in a convoy heading 
to Xuan Loc, an enemy rocket hit a tanker three trucks in 
front of his tanker, exploding and instantly killing all the 
soldiers in the tanker.  The veteran further added that 
because of the strong force from the blast, his truck was 
blown into a ditch; the driver of his tanker was hit with 
shrapnel.  Because of small arms fire, he and the rest of his 
convoy remained trapped for more than eight hours before 
being rescued.  Twelve soldiers died in the attack, and 
several others were wounded.  He further stated that he saw 
the fire from the Long Bien ammunition dump when it was blown 
up.  While in Dong Tam, he came under enemy rocket attack on 
at least five occasions.  The veteran also stated during the 
June 2007 hearing that he witnessed several soldiers die due 
to the melting of the tanker that was a part of the convoy to 
Xuan Loc.  The veteran also testified that, while working on 
a water purification truck in the Mekong Delta, they were 
attacked by the enemy.

These alleged stressors appear to all be events capable of 
verification.  The U.S. Army and Joint Services Records 
Research Center (JSRRC), has not been contacted to research 
the veteran's alleged service stressors.  Therefore, an 
attempt must be made to verify all the veteran's alleged 
stressors; however, detailed information from the veteran 
regarding each of these alleged stressors, to include 
approximate dates, places, names, and any other identifying 
information must first be obtained. 

Accordingly, the case is REMANDED for the following action:  

1.  The RO should first ask the veteran 
to provide detailed information regarding 
his alleged stressor events in Vietnam, 
particularly dates, locations, units (of 
any other parties identified involved in 
the alleged events), and names regarding 
his alleged stressors, including being 
routinely exposed to small arms and 
mortar fire on base and being attacked 
while in a convoy.  He should be advised 
that this information is critical to his 
claim (and of the provisions of 38 C.F.R. 
§ 3.158).  

The RO should forward the veteran's 
response, along with other pertinent 
information of record (including copies 
of the veteran's service personnel 
records, a copy of DA Form 20, and a 
listing of alleged stressors) to the 
JSRRC and request that that organization 
attempt to verify the claimed stressors. 
Regarding the veteran's allegation of 
being constantly exposed to small arms 
fire and mortar fire on base, if 
feasible, JSRRC should provide general 
information on the dimensions of the 
base, the number of occasions on which 
(while the veteran was stationed there) 
the base received incoming small 
arms/mortar fire, and whether the 
location of the veteran's unit and/or his 
duties would have placed him in proximity 
to the incoming fire.

2.  If, and only if, a claimed stressor 
is corroborated, the RO should arrange 
for the veteran to be afforded a VA 
psychiatric examination to determine 
whether he has PTSD due to such stressor 
or stressors.  The veteran's claims file, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  The examination and the report 
thereof should be in accordance with DSM- 
IV.  

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether or not the 
veteran has PTSD related to a verified 
stressor event in service.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.  The 
examiner should explain the rationale for 
all opinions expressed and conclusions 
reached.

3.  Thereafter, the RO should 
readjudicate the claim for entitlement to 
service connection for PTSD.  

If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


